Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 6/13/2019, in which, claims 1-20 are pending. Claims 1, 8, and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 6/13/2019 are accepted.

Specification
The disclosure filed on 6/13/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and dependent claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4, in pertinent part, recites: “wherein determining whether an application can be installed based on content of the potentially sensitive data and on elections of respective individuals associated with the potentially sensitive data comprises: identifying data types being requested by an application.” It is unclear how an application that is not yet installed is requesting data types. It is not clear how an application not yet installed (therefore not executing/running) is making 
Claims 11 and dependent claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11, in pertinent part, recites: wherein the program instructions to determine whether an application can be installed based on content of the potentially sensitive data and on elections of respective individuals associated with the potentially sensitive data comprise: program instructions to identify data types being requested by an application. It is unclear how an application that is not yet installed is requesting data types. It is not clear how an application not yet installed (therefore not executing/running) is making request(s) such that the request 
Claims 18 and dependent claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18, in pertinent part, recites: “wherein the program instructions to determine whether an application can be installed based on content of the potentially sensitive data and on elections of respective individuals associated with the potentially sensitive data comprise: program instructions to identify data types being requested by an application.” It is unclear how an application that is not yet installed is requesting data types. It is not clear how an application not yet installed (therefore not executing/running) is making request(s) such that the request can be used to identify the data types, thus rendering the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 7, 8, 9, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170359387 A1 (hereinafter ‘Barday’) in view of US 20110047597 A1 (hereinafter ‘Mahaffey’).

As regards claim 1, Barday (US 20170359387 A1) discloses: A computer-implemented method comprising: identifying locations of potentially sensitive data; (Barday: ¶45, i.e., identification of the location, content, and type of the sensitive data)
identifying a set of individuals associated with the potentially sensitive data; and (Barday: ¶25-¶28, ¶45, i.e., identification of the location, content, and type of the sensitive data and the owners/entity associated with the data)
determining whether an application can be installed based on content of the potentially sensitive data and on elections of respective individuals associated with the potentially sensitive data. (Barday: ¶25-¶28, ¶45, ¶64-¶66, i.e., identification of the location, content, and type of the sensitive data and the owners/entity associated with the data wherein the owner/group must approve whether the software can used based)
However, Barday does not explicitly disclose the implicit/inherent feature of installing a software. In analogous art, Mahaffey (US 20110047597 A1) teaches performing an assessment of an application based on the location, type of data, resources used by the application and provides the assessment to the pertinent user to decide to install the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barday to include installing an application based on an assessment of the application as taught by Mahaffey with the motivation to prevent or allow installing an application on a device (Mahaffey: ¶30-¶36, ¶103, ¶146-¶147)

Claims 8 and 15 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Barday et al combination discloses the computer-implemented method of claim 1, further comprising: in response to determining that the application cannot be installed, preventing installation of the application. (Barday: ¶25-¶28, ¶45, ¶64-¶66. See also, Mahaffey: ¶30-¶36, ¶103, ¶146-¶147)

Claims 9 and 16 recite substantially the same features recited in claim 2 above, and are rejected based on the aforementioned rationale discussed in the rejection.

claim 7, Barday et al combination discloses the computer-implemented method of claim 1, further comprising: receiving data; (Barday: ¶23, ¶45) determining whether the received data is sensitive; and in response to determining that the received data is sensitive, processing the received data based on elections of a user. (Barday: ¶23, ¶45-¶46, ¶64-¶66)

Claim 14 recites substantially the same features recited in claim 7 above, and is rejected based on the aforementioned rationale discussed in the rejection.

Claim 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barday in view of Mahaffey in view of US 20060212593 A1 (hereinafter ‘Patrick’).

As regards claim 3, Barday et al combination discloses the computer-implemented method of claim 1, further comprising: in response to receiving a request to access the potentially sensitive data, determining whether a user associated with a device requesting access has permission to access the potentially sensitive data; (Mahaffey: ¶26, ¶83) However, Barday et al do not but in analogous art, Patrick (US 20060212593 A1) teaches: in response to determining that the user associated with the device requesting access does not have permission, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barday et al to include removing i.e., deleting, data when the requester is not authorized to see or access the data as taught by Patrick with the motivation to removing data the requester is not authorized to access (Patrick: Fig. 7, ¶103)

Claims 10 and 17 recite substantially the same features recited in claim 3 above, and are rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432